       Case 3:19-cv-07270-WHA Document 173-2 Filed 03/04/21 Page 1 of 1




1                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
2                                SAN FRANCISCO DIVISION

3
      JERMAINE THOMAS, JERMAINE
4     MILLER, JAMIE POSTPICHAL,
      RONALD ELLISON, SARAH                          Case No. 3:19-cv-07270-WHA
5     WATERS, MAISHIA JOHNSON,
      and USULA FREITAS, on behalf of
6     themselves and others similarly                ORDER GRANTING
      situated,                                      MOTION TO SEAL
7
             Plaintiffs,
8     v.

9

10    CRICKET WIRELESS, LLC,

11           Defendant.

12
            Now on this _____ day of March, 2021, the Court takes up Plaintiffs’ Motion to Seal [Doc.
13
     No. 173] and declarations submitted in support of the Motion. The Court hereby authorizes the
14
     sealing orders requested with good cause shown. It is hereby ORDERED that the unredacted
15
     version of Plaintiffs’ Third Amended Complaint is hereby sealed. The redacted version of
16
     Plaintiffs’ Third Amended Complaint may remain filed in the public record.
17

18   IT IS SO ORDERED

19   Dated: _________________, 2021                      _______________________

                                                         The Honorable William H. Alsup
20

21

22

23
